Citation Nr: 0946403	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-32 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Richmond J. Brownson, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The Veteran had active service from September 1976 to March 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In November 2007, and December 2008, the 
Board remanded the claim for additional development.  


FINDING OF FACT

The Veteran had a pre-existing left shoulder condition that 
was not aggravated by his service.  


CONCLUSION OF LAW

A left shoulder disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for 
a left shoulder disability.  Specifically, he argues that he 
has a preexisting left shoulder disability that was 
aggravated due to one or more injuries during service.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the Veteran's service treatment reports include 
private treatment reports dated prior to service which show 
that he underwent four surgical procedures involving the left 
shoulder between 1972 and 1976.  These procedures included an 
anterior bone block and Puttiplatt capsulorrhaphy, left 
shoulder, and removal of a screw at the left glenoid.  The 
diagnoses included recurrent subluxation, left shoulder.  A 
preservice examination report, dated in June 1976, shows that 
the Veteran was noted to have a 6-inch semicircular scar at 
the left anterior shoulder, and an associated "report of 
medical history" shows that the Veteran reported a history 
of four operations on his left shoulder.  An associated June 
1976 orthopedic consultation report notes a history of 
operational repair of a dislocating left shoulder, and 
indicates that he was to be re-evaluated in two to three 
months, and that he was less than six months postoperative.  
Given the foregoing, the Board finds that a left shoulder 
disability was "noted" upon entrance to service.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994).   Therefore, the 
presumption of soundness does not attach, and need not be 
rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).   

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-
48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
The presumption of aggravation is applicable only if the pre- 
service disability underwent an increase in severity during 
service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 
402, 405 (1996).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The Veteran's service treatment reports show that in December 
1976, the Veteran was treated for complaints of his left 
shoulder "coming out of socket."  The reports indicate that 
the Veteran asserted that a month before, he had fallen in 
boot camp and wrenched his shoulder, and that since that 
time, he hadn't been able to abduct his left arm above 30 
degrees.  He also reported pain down his neck and left arm.  
On examination, motor strength was within normal limits.  
There was some decreased left shoulder motion, and some 
decreased sensation in the area of the ulna.  There was no 
atrophy.  The impressions noted status post shoulder repair 
with new injury during boot camp, "erroneous enlistment," 
and scar entrapment of ulna sensory function.  X-rays were 
noted to show osteophytes at the proximal humerus medical and 
anterior.  The reports indicate that he was put on some 
strengthening exercises, and that he was put on limited duty.  
A nerve conduction study report, dated in January 1977, shows 
that the left ulnar nerve, and sensory latency and motor 
latency at the wrists, were within normal limits.  Records 
associated with a Medical Board Report (MBR) indicate that 
the Veteran was informed that he was to be discharged and 
that he had been found to have a physical disability, with a 
diagnosis of arthrosis, left shoulder EPTE (existed prior to 
service), that was considered as not incurred in or 
aggravated by service.  The reports show that the Veteran 
indicated that he did not want a hearing before the Physical 
Evaluation Board, and that he requested that he be 
administratively discharged as soon as possible.  The MBR 
indicates that service physicians diagnosed the Veteran with 
"arthrosis, left shoulder, EPTE, not service aggravated."  

Overall, the post-service medical evidence consists of VA and 
non-VA reports, dated between 1997 and 2009.  This evidence 
shows that the Veteran underwent left shoulder operations in 
1997, and in 2001.  It also shows that he sustained on-the-
job left shoulder injuries as a corrections officer in 1998, 
1999, and 2000.  

A statement from J.C.M., M.D., dated in July 2001, shows that 
this physician states that the Veteran was injured in October 
1998, and that as a result he had developed aggressive post-
traumatic degenerative joint disease of the left shoulder 
(glenohumeral joint), "...and I view these changes as the 
direct result of the injury episode of 10-9-98 according to 
the history provided by the patient."  He further stated 
that the Veteran's left shoulder DJD was not compatible with 
developmental DJD arising from old age, and that, "Such is 
not the case but rather as a result of the injury of 10-9-98.  
The conclusions set forth in this report are made with a 
reasonable degree of medical certainty."  

A report from D.L., M.D., dated in November 2000, notes a 
history that includes shoulder surgeries in 1976 and 1996, 
and two left shoulder injuries, in 1998 and 2000, while 
working as a correctional officer.  Dr. D.L. states, "The 
patient reports that all the surgical procedures have 
resulted in excellent results.  He was able to return to his 
normal activity without any subsequent pain or disability 
which separates the last surgical procedure in July of 2000 
in which he has not recovered."  

A report from R.A.H., M.D. (hereinafter "Dr. H"), dated in 
January 2001, indicates that the Veteran was examined in 
association with a workers' compensation claim, that the 
Veteran had a history left shoulder surgery in 1976 and 1996, 
and that, "He had done well after these shoulder surgeries 
and was able to return back to the workplace doing his usual 
work activities as well as continuing his bodybuilding and 
strengthening exercises that he had been performing."  Dr. H 
further noted a history of three injuries involving the left 
shoulder while working as a correctional officer in 1998, 
1999, and 2000.  Dr. H concluded that the Veteran was 
currently temporarily totally disabled (as of July 2000) due 
to the injuries in 1998, 1999 and 2000, while working as a 
correctional officer, and that, "In my medical opinion and 
within a reasonable degree of medical certainty, these 
injuries did arise out of the course and scope of the 
patient's employment [as a correctional officer]" in 1998, 
1999 and 2000.  

A report from Dr. D.J., dated in April 2002, indicates that 
the Veteran reported a history that included a right knee 
injury in 1995, and a left shoulder injury in 1996, and that, 
"He reported complete recoveries from both injuries."  

The claims files include reports from R.W., M.D., dated 
between 2002 and 2004.  This evidence includes statements, 
dated in March 2002 and February 2004, in which Dr. R.W. 
noted that the Veteran had "suffered several serious work-
related injuries," that he had undergone several surgeries, 
and "there has been a drastic change in his life since 
1997."  These reports state that he has been very committed 
to his own personal fitness and working out at the gym.    

A VA examination report, dated in January 2008, shows that 
the Veteran reported a history of four pre-service shoulder 
surgeries, aggravation of his left shoulder disorder due to a 
fall of "about 30 feet" while in boot camp, post-service 
shoulder dislocations in 1978, 1981, and 1984, and that he 
underwent shoulder repair surgery in 1995, and shoulder 
replacement surgery in 2001.  The examiner concluded that the 
Veteran's current left shoulder condition is more likely 
aggravated by on-the-job injuries sustained while working as 
a correctional officer and not likely aggravated by his 
service.  The examiner stated that there was no evidence of 
sustained injury during service causing any permanent 
aggravation.  

A VA examination report, dated in July 2009, shows that the 
Veteran reported that he had a preservice left shoulder 
operation in 1975.  He further stated that he fell about 16 
feet onto his shoulder during boot camp, with subsequent pain 
and dislocation, and that his first relevant treatment was 
about two weeks after the fall.  The report notes a total 
left shoulder replacement in 2001.  The diagnosis was remote 
history of a total left shoulder replacement due to chronic 
dislocation and osteoarthritis with moderate functional and 
occupational deficits.  The examiner noted the following: 
there was no "immediate" documentation of the Veteran's 
inservice fall; although the Veteran reported having only one 
preservice shoulder operation, his medical files showed that 
he had had four preservice shoulder operations; he denied 
having any further injury to his shoulder following service; 
he had a pre-service and post-service history of 
participation in martial arts and bodybuilding; on 
examination he had a well-developed physique with excellent 
delineation of musculature, including at the left shoulder; 
the Veteran has a post-service history of three left shoulder 
injuries, in 1998, 1999, and 2000 while working as a 
correctional officer.  The examiner concluded, "My opinion 
is that his pre-existing injuries prior to the military, his 
lifestyle (weight lifting and martial arts) and his 
occupation all contributed to the detriment of his left 
shoulder condition, as opposed to an alleged isolated fall 
while in the military system."  

A decision of the Social Security Administration (SSA), dated 
in April 2002, shows that the SSA determined that the Veteran 
was disabled as of May 2000, with a primary diagnosis of 
affective mood disorders, and a secondary diagnosis of 
"disorders of the back," discogenic and degenerative.  

The claims files include five nearly identical typed lay 
statements, received in July 2004.  Four of these appear to 
have been signed by family members; the relationship of the 
fifth signatory to the Veteran is unclear.  The letters 
essentially assert that the Veteran was "in great shape" 
prior to service, and that the Veteran aggravated his left 
shoulder disorder during service.  

As an initial matter, the Board finds that the Veteran is not 
a credible historian.  The Veteran's service treatment 
reports (to include associated private reports) show that he 
has a pre-service history of four left shoulder surgeries, 
and that he was first treated for left shoulder symptoms 
during service in December 1976, for a reported left shoulder 
injury "a month ago."  The post-service medical evidence 
shows that he sustained three on-the-job left shoulder 
injuries while employed as a correctional officer, in 1998, 
1999, and 2000.  In a February 2000 letter, addressed to Dr. 
R.W., (apparently in association with a claim for workers' 
compensation) the Veteran stated, "Before my injury in 1998, 
I was in perfect health..."  He further reported having been a 
member of a Special Operations Response Team, for which he 
had to perform a fitness test that included 50 push ups.  In 
a September 2005 letter, the Veteran asserted that, "The 
left shoulder and neck were injured and aggravated many times 
during Military training and operations periods on Parris 
Island, SC just before graduation."  (emphasis added).  He 
has provided histories in which he described an inservice 
fall of 16 feet, or, in the alternative, 30 feet.  His 2009 
VA examination report shows that he claimed to have a history 
of only one preservice left shoulder surgery, and that he 
denied a post-service history of left shoulder injuries.  In 
this regard, the VA examiner stated, "I asked him repeatedly 
about the surgeries that he had (prior to service) and he 
repeatedly told me only one, just prior to his entry into the 
military."  

Given the foregoing, the Veteran is shown to have provided a 
false medical history in association with his claim, upon VA 
examination in 2009.  His assertions are shown to be so 
inconsistent, uncorroborated and/or contradicted by the 
service and post-service medical records, that the Board 
finds that he is not a credible historian.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (In determining whether documents 
submitted by a Veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant).   

The Board further finds that the claim must be denied.  
Briefly summarized, the Veteran is shown to have had a 
preservice medical history of four left shoulder surgeries.  
His first inservice treatment for left shoulder symptoms was 
in December 1976, with symptoms due to a claimed injury "a 
month ago," and no contemporaneous documentation of that 
injury.  He was shown to have some decreased left shoulder 
motion, and decreased sensation in the area of the ulna.  
There was no atrophy.  X-rays were noted to show osteophytes 
at the proximal humerus medical and anterior; there was no 
finding of arthritis.  The impressions noted status post 
shoulder repair with new injury during boot camp, "erroneous 
enlistment," and scar entrapment of ulna sensory function.  
A January 1977 nerve conduction study report was within 
normal limits.  Records associated with a MBR indicate that 
the Veteran was diagnosed with arthrosis, left shoulder, that 
existed prior to service, and which was not incurred in or 
aggravated by service.    

The earliest relevant post-service medical evidence is dated 
in 1997.  This is about 20 years following separation from 
service.  The post-service medical evidence shows that the 
Veteran sustained on-the-job left shoulder injuries in 1998, 
1999, and 2000, and that he underwent left shoulder surgery 
in 1996 and 2001.  Of particular note, both of the opinions 
in the January 2008 VA examination report and the July 2009 
VA examination report weigh against the claim.  These reports 
are considered to be highly probative evidence.  In these 
reports, both of the examiners indicated that the Veteran's 
medical files had been reviewed.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  Furthermore, these opinions are consistent 
with the January 2001 report from Dr. H, (which indicates 
that the Veteran's left shoulder disorder related to on-the-
job injuries in 1998, 1999 and 2000), and the July 2001 
statement from J.C.M., M.D., (which attributes the Veteran's 
left shoulder DJD with an on-the-job injury in October 1998).  
They are also consistent with the November 2000 report from 
D.L., M.D., and the April 2002 report from Dr. D.J., which 
indicate that the Veteran reported that his left shoulder 
surgeries (prior to July 2000) had resulted in "excellent 
results ," and "complete recoveries."  See also March 2002 
and February 2004 reports from R.W., M.D. (noting that the 
Veteran had "suffered several serious work-related 
injuries," and "there has been a drastic change in his life 
since 1997").  

Given the foregoing, the Board finds that the evidence is 
insufficient to show that there was an increase in the 
severity of the Veteran's left shoulder disorder during 
service.  See Hensley, 5 Vet. App. at 160.  The totality of 
the competent evidence of record affirmatively establishes 
that no increase in the severity of the Veteran's left 
shoulder disorder occurred during service.  As the disability 
underwent no increase in severity during service, aggravation 
may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  Therefore, the Board finds that the Veteran's 
pre-existing left shoulder disorder was not caused or 
aggravated by his service.  

In reaching this decision, the Board has considered an August 
2006 report from Dr. H, and a January 2008 report from Dr. 
W.Z.B.  Dr H essentially asserts that service physicians 
committed "clear and unmistakable error" in the MBR, 
because the MBR "failed to acknowledge" and "inadvertently 
or by design omitted the reason the Veteran was being 
treated."  Specifically, he argues that they failed to 
consider the evidence of a "new injury" to the left 
shoulder, which Dr. H alternatively characterized as a "re-
injury to the left shoulder during boot camp."  He concluded 
that the Veteran's left shoulder disorder was permanently 
aggravated during service.  Dr. W.Z.B. asserts that, "There 
is no question that the shoulder dislocation and the 
aggravated left shoulder with dislocating many times while on 
active duty in the USMC is the causal factor in his needing 
to have his left shoulder replaced.  It is a well recognized 
complication of shoulder reconstruction that an arthritic 
shoulder can ensue."  

The Board finds that these reports are insufficiently 
probative to warrant a grant of the claim.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992) (the Board is free to 
assess medical evidence and is not compelled to accept a 
physician's opinion).  First, although Dr. H's report appears 
to have been based on a review of a considerable amount of 
medical records, neither report is shown to have been based 
on a full review of the Veteran's C-file.  Cf. Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that 
claims file review is not a strict requirement for private 
medical opinions, and that a private medical opinion may not 
be discounted solely because the opining clinician did not 
describe review of the claims file).  In contrast, both VA 
opinions were based on a full review of the Veteran's C-file, 
presumably to include the reports of Dr H and Dr. W.Z.B.  
With regard to Dr. W.Z.B's report, he asserted that the 
Veteran has a history of his left shoulder "dislocating many 
times while on active duty" (emphasis added).  However, as 
previously stated, the Veteran is not a credible historian, 
and this assertion is not corroborated by the Veteran's 
service treatment reports, which note scar entrapment, and a 
subjective complaint of "coming out of socket," but which 
do not contain objective findings of even one dislocation.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
if the Board rejects the statements of the veteran).  

Furthermore, a preexisting injury or disease has not 
demonstrated "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  In this case, neither of these 
physicians cites to clinical findings during service, or 
thereafter, to show that the underlying condition was 
worsened.  In addition, neither of them discuss the period of 
about 20 years following service for which there is no 
evidence of medical treatment.  See Nieves-Rodriguez, 22 Vet. 
App. at 304 (stating that "most of the probative value of a 
medical opinion comes from its reasoning," and that the Board 
"must be able to conclude that a medical expert has applied 
valid medical analysis to the significant facts of the 
particular case in order to reach the conclusion submitted in 
the medical opinion.").  Finally, Dr. H's August 2006 opinion 
is inconsistent with his January 2001 report, in which he 
essentially attributed the Veteran's left shoulder disorder 
to three post-service employment injuries (in 1998, 1999 and 
2000).  Dr. H's August 2006 opinion does not explain, 
distinguish, or otherwise discuss his January 2001 opinion.  
See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) 
(the Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence").    

In summary, as the Veteran's left shoulder disability is not 
shown to have undergone an increase in severity during 
service, aggravation may not be conceded.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).   

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that a pre-
existing left shoulder disability was aggravated by service, 
which ended in 1977.  In this case, when the Veteran's 
service treatment reports (which show that his left shoulder 
disability pre-existed service and that it was not aggravated 
by service), and his post-service medical records are 
considered (which do not show any relevant treatment for 
about 20 years after service, which indicate that the 
Veteran's left shoulder disability pre-existed service and 
was not aggravated thereby), the Board finds that the 
evidence outweighs the Veteran's contention, and the lay 
statements, that the Veteran has a left shoulder disability 
that is related to his service.   


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in November 2006, December 2007, and February and March 
of 2005.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  See also Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006) (in April 2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, as well as records from the 
Social Security Administration.  The Veteran has been 
afforded two examinations, and two etiological opinions have 
been obtained.  Based on the foregoing, the Board finds that 
the Veteran has not been prejudiced by a failure of VA in its 
duty to assist, and that any violation of the duty to assist 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


